DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ amendment of the claim, filed on 02/04/2022, in response to the rejection of claims 1-6, 9-12, 14, 16-23, and 28-30 from the non-final office action (10/29/2021), by amending claims 1, 22, and 30 and adding new claims 31-33 is entered and will be addressed below.
The examiner notices Applicants continue to amend without citing support for the amendment.

Claim Interpretations
The newly added limitation “wherein at least one of the source ampules is external to a deposition chamber; and the mixing chamber, the OVJP printhead, or both the mixing chamber and the OVJP printhead are disposed within the deposition chamber”, includes three possibilities: one of the mixing chamber, the OVJP printhead is within the deposition chamber, or both the mixing chamber and the OVJP printhead are within the deposition chamber. However, 1) the mixing chamber is inside the deposition chamber while the printhead is outside the deposition chamber, and 2) both the mixing chamber and the OVJP printhead are within the deposition chamber do not have support in Applicants’ Specification.


The following limitations are considered an intended use of the apparatus –
“An organic vapor jet printing” of claim 1, 
“wherein each source ampule contains the same material” of claim 2,
 “wherein each of the first plurality of source ampules contains a first source material” of claim 10,
“wherein the at least one other source ampule comprises a different material source than a material source contained in each of the first plurality of source ampules” of claim 12,
“wherein at least two of the plurality of source ampules comprise a source of the same material” of claim 18,
“each source ampule of the plurality of source ampules containing a first source material” of claim 22

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The newly added limitation “wherein at least one of the source ampules is external to a deposition chamber; and the mixing chamber, the OVJP printhead, or both the mixing chamber and the OVJP printhead are disposed within the deposition chamber”, includes three possibilities: one of the mixing chamber, the OVJP printhead is within the deposition chamber, or both the mixing chamber and the OVJP printhead are within the deposition chamber. However, 1) the mixing chamber is inside the deposition chamber while the printhead is outside the deposition chamber, 

For example, “Some or all of the sources 503, 504, the mixing chamber or other volume 505, and the jet head 506 may be disposed within a common deposition chamber 500” ([0060]) does not support the condition of 1) and 2) above.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6, 9-12, 18-19, 21-23, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shtein et al. (US 20110027481, hereafter ‘481).
‘481 teaches all limitations of:
Claim 1: device for organic vapor jet deposition (title, the claimed “An organic vapor jet printing (OVJP) deposition system comprising”, note organic material is an intended use of the apparatus):
In an embodiment of the device as depicted in FIG. 1, the device includes a nozzle 1, and an apparatus 2, with one or more source cells 4, integrally connected to the nozzle 1 via a mixing chamber 3 … the one or more nozzles 1 … a first valve 7 capable of controlling the flow of a carrier gas through the one or more source cells 4 ([0027]), the first valve 7 includes a plurality of source-cell valves, wherein each source-cell valve is associated with each carrier gas inlet channel 5 ([0031], the claimed “a plurality of source ampules in fluid communication with a source of carrier gas via a 
the one or more source cells may be heated to generate the desired vapor pressure of the organic material within the one or more source cells … a separate heating element could be positioned around each individual source cell  ([0036], the claimed “a plurality of heaters, each heater of the plurality of heaters thermally coupled to one of the plurality of source ampules so that the temperature of each source ampule is controllable independently of each other source ampule via the heater thermally coupled to the source ampule”);
a mixing chamber 3 ([0027], the claimed “a mixing chamber in fluid communication with each of the plurality of source ampules”); 
the one or more nozzles 1 ([0027], Fig. 1 shows no nozzle(s) 1 is separated from the mixing chamber 3, the claimed “an OVJP printhead in fluid communication with the mixing chamber and physically separated from the mixing chamber and the plurality of source ampules”, see illustration below).





    PNG
    media_image1.png
    445
    908
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: textbox (printhead)][AltContent: textbox (Mixing chamber)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Physical separation)]







	Claims 2, 10, and 18: an embodiment of the device can be used to pattern both single-component and doped organic thin films on a substrate ([0026], 2nd sentence, when depositing a single component it uses the claimed “wherein each source ampule contains the same material” of claim 2, “wherein each of the first plurality of source ampules contains a first source material” of claim 10, and “wherein at least two of the plurality of source ampules comprise a source of the same material” of claim 18, note the material used in various source cells is an intended use of the apparatus).
	Claim 3: the source cell 4 is in the form of a cylinder, which may be opened for the purpose of cleaning and filling with the organic material 11 ([0034], 4th sentence, the claimed “wherein each source ampule is refillable”).

	Claims 5 and 9: By carefully selecting the opening and closing of selected source-cell valves … for the selective patterned deposition of organic vapors  ([0031], last sentence, by manually turning on valves 7 one at a time, the apparatus is capable of the claimed “wherein the control manifold allows gas flow sequentially through each of the plurality of source ampules” of claim 5 and “wherein the manifold allows transfer of gas from the carrier gas source to exactly one of the first plurality of source ampules at a time” of claim 9, see also claim 19 rejection below).
	Claims 6 and 32: the apparatus is not in the form of a single-piece structure, but instead comprises one or more separate structures, wherein each structure contains one of the one or more source cells ([0030]), both the apparatus and the source cells may have tapered geometries, such that the inlet and outlet ends of the apparatus and/or source cell would have different radii or dimensions ([0029], 2nd last sentence, see also [0033] and elsewhere for other distinctions, the claimed “further comprising an additional plurality of source ampules, wherein the control manifold allows gas flow 
Claim 12: an embodiment of the device can be used to pattern both single-component and doped organic thin films on a substrate ([0026], 2nd sentence), In a preferred embodiment of the invention, there are a plurality of source cells 4 to enable the deposition of multiple organic materials through a single mixing chamber 3 and nozzle 1  … this preferred embodiment of the invention could include a source cell 4 containing an organic dopant material … and another source cell 4 containing an organic host material ([0028], the claimed “wherein the at least one other source ampule comprises a different material source than a material source contained in each of the first plurality of source ampules”).
	Claim 19: In another embodiment of the device, as shown in FIG. 4, the device can further include a selector 13 located next to the apparatus 2 which is capable of controlling the flow of carrier gas into each carrier gas inlet channel 5 ([0040], the claimed “wherein the control manifold is configured to automatically direct gas through at least one of the plurality of source ampules at a time”, note either the center bore 8 does not have a source cell or its source cell can be considered as an additional source ampule).


Claim 22: device for organic vapor jet deposition (title, the claimed “An organic vapor jet printing (OVJP) deposition system comprising”, note organic material is an intended use of the apparatus):
In an embodiment of the device as depicted in FIG. 1, the device includes a nozzle 1, and an apparatus 2, with one or more source cells 4, integrally connected to the nozzle 1 via a mixing chamber 3 … the one or more nozzles 1 … a first valve 7 capable of controlling the flow of a carrier gas through the one or more source cells 4 ([0027]), the first valve 7 includes a plurality of source-cell valves, wherein each source-cell valve is associated with each carrier gas inlet channel 5 ([0031], the claimed “a plurality of source ampules in fluid communication with a source of carrier gas via a control manifold” and “wherein the control manifold comprises: a plurality of valves, each of which controls a fluid connection between the source of carrier gas and at least one of the source ampules”);
an embodiment of the device can be used to pattern both single-component and doped organic thin films on a substrate ([0026], 2nd sentence, when depositing a single 
a mixing chamber 3 ([0027], the claimed “a mixing chamber in fluid communication with each of the plurality of source ampules”); and
the one or more nozzles 1 ([0027], Fig. 1 shows no nozzle(s) 1 is separated from the mixing chamber 3, the claimed “an OVJP printhead in fluid communication with the mixing chamber and physically separated from the mixing chamber and the plurality of source ampules”, see illustration above).
	Claim 23: the one or more source cells may be heated to generate the desired vapor pressure of the organic material within the one or more source cells … a separate heating element could be positioned around each individual source cell  ([0036], the claimed “further comprising: a plurality of heaters, each heater of the plurality of heaters thermally coupled to one of the plurality of source ampules so that the temperature of each source ampule is controllable independently of each other source ampule”).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14 and 29-31, and alternatively claims 1-6, 9-12, 18-19, 21-23, and 32, are rejected under 35 U.S.C. 103 as being unpatentable over ‘481, in view of King et al. (US 20170104159, hereafter ‘159). (US 20090047429, is evidenced as the location of evaporation source relative to the deposition chamber).

Claim 14: further comprising one or more valves, each of the one or more valves controlling flow of material between one or more of the source ampules and the mixing chamber.
Claim 29: wherein the control manifold is disposed outside a deposition chamber and at least some of the plurality of source ampules, the plurality of heaters, the mixing chamber, and the OVJP printhead are disposed inside the deposition chamber.  
Claim 30: wherein at least some of the source ampules, the mixing chamber, or a combination thereof are disposed outside a deposition chamber and the OVJP printhead is disposed within the deposition chamber. 
Claim 31: wherein at least one of the source ampules is external to a deposition chamber; and the mixing chamber, the OVJP printhead, or both the mixing chamber and the OVJP printhead are disposed within the deposition chamber.  

In case Applicants argue that ‘481 mixing chamber 3 and the nozzle(s) 1 are next to each other and has no physical separation, (note next to each other is a physical separation. Furthermore, the illustration above shows a physical gap), and/or that physical gap shown in the illustration above is part of the nozzle(s) 1, and/or ‘481’s does not teach the physical separation/gap is for the purpose of avoiding thermal degradation (Applicants’ Specification [0059]).

o to about 500o C. This temperature range is preferred because at temperatures below about 150o C. the resulting vapor pressure of the organic material is generally too low to evaporate the organic material and transport it in the vapor phase, while at temperatures above about 500o C. the decomposition of the organic material is a possible result ([0035]).

‘159 is an analogous art in the field of Apparatus and Method to Deliver Organic Material via Organic Vapor-Jet Printing (OVJP) (title), The organic vapor sources 301 are arranged external to a deposition chamber 302 containing the print head (Fig. 3, [0044], 3rd last sentence). ‘159 teaches that maintaining a uniform temperature profile in runlines such as the runlines 303 shown in FIG. 3 may be very difficult … Hot spots are also detrimental because they promote thermal degradation of the organic vapor (Fig. 3, [0045], 1st & 4th sentences). ‘159 further teaches that high-temperature valves 304 may be required around the source enclosures to achieve positive shutoff (Fig. 3, [0045], 2nd last sentence). Note each organic vapor sources 301 corresponds to a source cell 4 of ‘481 and are physically separated (Applicants’ argument during interview). In other words, the print head is inside the deposition chamber while the carrier gas valves (the control manifold), the vapor sources, possible the mixing chamber are outside of the deposition chamber.



Applicants summarily concluded that the monolithic apparatus 2 cannot be arranged outside the deposition chamber. US 20090047429 is evidenced that this statement is not correct. ‘429’s monolithic source cells 3, 7, and 8 are partially inside and partially outside of chamber 1 (Fig. 1).

Applicants argue that different embodiments of ‘481 are used in the 102 rejection (of claim 19, for example). Nowhere in ‘481 suggests that different embodiment are mutually exclusive, same as Applicants’ use of embodiment throughout their own Specification. If ‘481’s embodiment is mutually exclusive, the combination of Fig. 1 and Fig. 4 is clearly obvious.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over ‘481 and ‘159, as being applied to claim 14 rejection above, in view of Lei et al. (US 20030049933, hereafter ‘933).
The combination of ‘481 and ‘159 does not teach the limitations of:


‘933 is an analogous art in the field of Apparatus for handling liquid precursor material for semiconductor processing (title), including metal -organic material ([0003]).  ‘933 teaches that Liquid TDMAT then flows through pneumatic valve 182 into vaporizer 184 (Fig. 3A, [0037], last sentence), In order to facilitate periodic purging of TDMAT-handling lines, valves, and other structures such as flowmeters and vaporizers, gas panel 110 further includes purge gas inlet port 164 ([0045], Fig. 3A shows the purge gas can be deliver to the vaporizer 184 in two different direction. 

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have added a purge gas line, as taught by ‘933, to the source cells 4 of ‘481, for the purpose of purging, as taught by ‘933 ([0045]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over ‘481 (optionally with ‘159), as being applied to claim 1 rejection above, in view of Yanashima et al. (US 20050238806, hereafter ‘806).
‘481 (optionally with ‘159) does not teach the limitations of:
Claim 17: further comprising a balancing manifold in fluid communication with one or more of the plurality of source ampules, the source of carrier gas, or both.

‘806 is an analogous art in the field of Method for forming organic thin film (title), depositing a desired material on a substrate by evaporating a material ([0003]) This heating keeps the organic material (Alq3) in the gaseous state in the raw material container 25a (Fig. 1 [0029], 2nd sentence). ‘806 teaches a vent line 26 (having a valve V2) ([0023]) (same as Applicants’ balance manifold connected to an exhaust, see Fig. 8).

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have added a vent line 26 and valve V2, as taught by ‘806, to one or more source cell 4 of ‘481, for the purpose of venting the vapor when not to be deposited. Note this is similar to the purging of claim 16.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over ‘481 (optionally with ‘159), as being applied to claim 19 rejection above, in view of Sinclair et al. (US 20090179157, hereafter ‘157).
‘481 teaches that an embodiment of the device can be used to pattern both single-component and doped organic thin films on a substrate ([0026], 2nd sentence). ‘481 (optionally with ‘159) does not explicitly teach the limitations of:
Claim 20: wherein the system automatically heats and directs carrier gas through exactly one source ampule at a time.

‘157 is an analogous art in the field of vapor delivery to devices under vacuum (title), for atomic layer deposition ([0009]). ‘157 teaches that a control system provided for the generation of vapor includes a controlled power circuit for varying the level of electrical heating of a selected vaporizer ([0028], 2nd last sentence), system may be prevented from heating and transmitting vapor from more than one vaporizer at a time (Fig. 2 or 3, [0073]), for the purpose of accurately control vapor stream ([0003]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have added a control system that heated the source cells 4 of ‘481 one at a time, as taught by ‘157, for the purpose of accurately control vapor stream, as taught by ‘157 ([0003]).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over ‘481 (optionally with ‘159), as being applied to claim 22 rejection above, in view of Sarigiannis et al. (US 20090214779, hereafter ‘779).
‘481 further teaches some limitations of:
Claim 28: In an embodiment of the device as depicted in FIG. 1, the device includes a nozzle 1, and an apparatus 2, with one or more source cells 4, integrally connected to the nozzle 1 via a mixing chamber 3 … the one or more nozzles 1 … a first valve 7 capable of controlling the flow of a carrier gas through the one or more source cells 4 ([0027]), the first valve 7 includes a plurality of source-cell valves, 

‘481 (optionally with ‘159) does not explicitly teach the limitations of:
Claim 28: the OVJP deposition system further comprising: a plurality of gas line heaters, each of which is thermally coupled to one of the plurality of gas lines, such that the temperature of each of the plurality of gas lines is controllable independently of each other of the plurality of gas lines.

‘779 is an analogous art in the field of MULTIPLE AMPOULE DELIVERY SYSTEMS (title), including organic vapors ([0303], 2nd last sentence). ‘779 teaches that heating zones (Z-1 to Z-16) (Fig. 5, [0102]), The programmable logic controller has an algorithm for directing communication with each of the sourcing gas manifolds, each of the carrier gas feed/vapor phase reagent delivery manifolds, each of the vessels, and the deposition chamber, in such a way that each of the sourcing gas manifolds are operable independently of one another, each of the carrier gas feed/vapor phase reagent delivery manifolds are operable independently of one another, and each of the vessels are operable independently of one another ([0132]).

. 
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over ‘481 (optionally with ‘159), as being applied to claim 1 rejection above, in view of Arena et al. (US 20090223441, hereafter ‘441).
‘481 (optionally with ‘159) does not teach the limitations of:
Claim 33: wherein the plurality of source ampules is arranged in series such that the control manifold allows gas flow sequentially through each of the plurality of source ampules.

‘441 is an analogous art in the field of HIGH VOLUME DELIVERY SYSTEM FOR GALLIUM TRICHLORIDE (title), When the solid gallium trichloride is heated to a liquid, the method may include encouraging increased evaporation of the gallium trichloride during the heating to provide a mass flow rate of gaseous gallium trichloride of at least 100 g gallium/hour ([0013], 3rd sentence), MOVPE (Metal Organic Vapor Pressure Epitaxy ([0061], last sentence). ‘441 teaches that For further extended manufacture, a plurality of containers can be connected in series to facilitate delivery of the gaseous precursor for a longer time than if a single container is used ([0017], last sentence).

.
Response to Arguments
Applicant's arguments filed 02/04/2022 have been fully considered but they are not persuasive.
In regarding to 112 rejections, see page 8, Applicants’ amendment overcomes the previous rejection. However, new claim 31 also introduces new 112(a) issue. 
	To clarify, the previous rejection regarding to “by a region within which no physical component of the OVJP deposition system is located”, the amendment remove the issue but also neglect the purpose of the physical separation, which is to avoid degradation of the organic material ([0063]). However, this concept is already taught by ‘159. The alternative rejection above is applied to show that such concept was already known one year before instant application and amendment to this direction will not place this application in condition for allowance.
In regarding to 102 rejection of claim 1, Applicants’ argue that 
A) OC fails to identify “an OVJP printhead” in Shtein ‘481, see the 2nd paragraph of page 9. And the OC fails to show the cited nozzles can be considered as “physically separated” from other component of ‘481, see the bottom of page 9 to page 10.
This argument is found not persuasive.
First of all, the “other components” in previous claim 1 do not have support and is already being removed by the current amendment. The current claim is “an OVJP 
Even is two components are side by side to each other, they are “physically separated”. It appears Applicants meant “physically separated by a gap”. The illustration above also demonstrated that a physical gap exist in ‘481. 
The rationale to have physical separation with the intention to avoid organic material degradation is optionally rejection in view of ‘159 in this office action.
B) OA cannot rely on separate embodiments to support a rejection under 102, see the top of page 11.
This argument is found not persuasive.
Just like Applicants’ using the word “embodiment” meaning different aspects of the invention, ‘481’s “embodiment” are different aspects of the invention as a whole. Nowhere in ‘481 suggests that the embodiments are mutually exclusive.
Note Applicants also did not point out which claim are a result of combination of mutually exclusive embodiment. It seems Applicants are arguing because different embodiments are mentioned, all the rejection are invalid even some claims are rejected by a single drawing. 
Note also many patent literature used various drawings to describe various details of the same invention.
C) OA fails to identify features of claim 6, see the bottom of page 11.
This argument is found not persuasive.
Nowhere in Applicants’ claim or Specification distinguish “an additional plurality of source ampules” of claim 6 and “a plurality of source ampules” of claim 1. ‘481 has .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20030012709 is cited for “For a stable and continuous delivery of chemicals, a dual container either in series or in parallel is usually used for delivery” ([0005]).

US 20180290168 is also cited for most components outside of chamber except showerhead (Fig. 1).

US 9054268 is cited for valves 41 downstream of vapor source containers 2 (Fig. 3). US 20130269613 is cited for a purge gas 310 in addition to carrier gas 304 for precursor apparatus 181 (Fig. 3). US 20110151121 is cited for a manifold to exhaust of evaporator 104 (Fig. 1, balancing manifold). US 20110045196 teaches all the material of ‘481 and computer control ([0055], last sentence).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/KEATH T CHEN/Primary Examiner, Art Unit 1716